Exhibit 10.1





CANCELLATION AND EXCHANGE AGREEMENT

This Cancellation and Exchange Agreement (this “Agreement”) is entered into as
of August 16, 2011 by and between Casablanca Mining Ltd., a Nevada corporation
(the “Company”), and Juan Carlos Camus Villegas (“Holder”), with reference to
the following facts.

A.                Holder is the holder of a non-interest bearing convertible
promissory note, dated December 31, 2010 (the “Original Note”) in a principal
amount of $1,087,000.

B.                 Holder and the Company desire to cancel the Original Note in
exchange for certain consideration to Holder from the Company, pursuant to the
terms set forth herein.

NOW THEREFORE, for and in consideration of the premises, covenants and
obligations contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and Holder
hereby agree as follows:

1.                  Cancellation and Exchange of Warrant. Subject to the terms
and conditions set forth herein, Holder hereby cancels the Original Note in
exchange for the following, which shall be delivered to Holder concurrently
herewith:

1.1              $130,000 in cash;

1.2              2,000,000 shares of common stock (“Common Stock”) of the
Company (the “Casablanca Shares”);

1.3              a new promissory note, in the form attached hereto as Exhibit
A, in a principal amount of $1,000,000 (the “New Note,” and together with the
Casablanca Shares, the “Securities”); and

1.4              a voting agreement, executed by Zirk Engelbrecht, Angelique de
Maison and Thomas Ronk (collectively, the “Voting Parties”), in the form
attached hereto as Exhibit B, which grants Holder voting power over certain
shares of Common Stock held by the Voting Parties.

In order to complete the exchange, concurrently with the execution of this
Agreement, Holder is delivering to the Company the executed Original Note that
was sent to him by the Company.

2.                  Representations and Warranties of Holder

Holder represents and warrants that:

2.1              Holder has the authority to enter into this Agreement and when
this Agreement is executed and delivered, it shall constitute a legal, valid and
binding obligation, enforceable against Holder in accordance with its terms.



1

 

 

2.2              The execution and delivery of this Agreement and the
performance of the obligations imposed hereunder will not conflict with, or
result in a breach by Holder of any material agreement or instrument to which he
is a party, or by which he or any of his properties or assets are bound, or
result in a violation of any order, decree, or judgment of any court or
governmental agency having jurisdiction over him or his properties, will not
conflict with, constitute a default under, or result in the breach of, any
contract, agreement, or other instrument to which he is a party or is otherwise
bound and no consent, authorization or order of, or filing or registration with,
any court, governmental, or regulatory authority is required in connection with
the execution and delivery of this Agreement and any related agreements or the
performance by him of his obligations hereunder.

2.3              (i) Holder understands and acknowledges that the Securities
being offered and sold to him hereunder are being offered and sold without
registration under the Securities Act of 1933, as amended (the “Securities Act”)
in a private placement that is exempt from the registration provisions of the
Securities Act under Section 4(2) of the Securities Act and Regulation D; (ii)
Holder is an “accredited investor” within the meaning of Regulation D under the
Securities Act and (iii) the availability of such exemption depends in part on,
and that the Company will rely upon the accuracy and truthfulness of, the
foregoing representations and Holder hereby consents to such reliance.

2.4              Holder is acquiring the Securities for his own account for
investment purposes only and not with a view to or for distributing or reselling
such Securities, or any part thereof or interest therein, without prejudice,
however, to such Holder’s right, subject to the provisions of this Agreement, at
all times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable United States securities laws.

2.5              Holder, either alone or together with his representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of an investment in the
Securities, and has so evaluated the merits and risks of such investment; Holder
understands that an investment in the Securities involves a “high degree” of
risk.

2.6              Holder is able to bear the economic risk of an investment in
the Securities and, at the present time, is able to afford a complete loss of
such investment.

2.7              Holder acknowledges that all of the certificates for the
Securities will bear legends restricting their transfer, sale, conveyance or
hypothecation, unless such Securities are either registered under the provisions
of the Securities Act and under applicable state securities laws or such
registration is not required as a result of applicable exemptions therefrom.

2.8              Holder acknowledges and agrees that the Company may place stop
transfer orders with its transfer agent with respect to the Casablanca Shares.

2.9              As of the date hereof, Holder is the record and beneficial
owner of the Original Note, free and clear of any liens or encumbrances, and
Holder has not transferred or assigned the Note to any person or entity.



2

 

 

3.                  Representations and Warrants of the Company

The Company hereby represents, warrants, covenants and acknowledges that as of
the date hereof:

3.1              The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Nevada and has the legal
capacity and all necessary corporate authority to carry on its business, to own
its properties and assets, and to enter into and perform this Agreement and to
consummate the transactions contemplated hereby.

3.2              This Agreement and the New Note have been duly authorized,
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

3.3              The execution and delivery of this Agreement and the
performance of the obligations imposed hereunder will not conflict with,
constitute a default under or result in a breach by the Company of, any of the
terms or provisions of, or constitute a default under the certificate of
incorporation or bylaws of the Company, or any material agreement or instrument
to which the Company is a party, or by which it or any of its properties or
assets are bound, or result in a violation of any order, decree, or judgment of
any court or governmental agency having jurisdiction over the Company or the
Company’s properties, and no consent, authorization or order of, or filing or
registration with, any court, governmental, or regulatory authority is required
in connection with the execution and delivery of this Agreement and any related
agreements or the performance by the Company of its obligations hereunder.

3.4              The Casablanca Shares will, when issued in accordance with the
terms hereof, be duly authorized, validly issued, fully paid, and
non-assessable.

4.                  Miscellaneous

4.1              Additional Undertakings. Each of the parties agrees to take
such actions as are reasonably necessary to carry out the intentions of the
parties under this Agreement, including but not limited to the prompt execution
and delivery of any documents reasonably necessary to carry out and perform the
terms or intention of this Agreement.

4.2              Governing Law; Venue; Choice of Language. This Agreement shall
be governed by and construed in accordance with the laws of the State of Nevada,
USA, without regard to conflicts of laws of principles, and each party hereby
agrees that all performances due and transactions undertaken pursuant to this
Agreement shall be deemed to be due or have occurred in California, and the
exclusive venue and place of jurisdiction for any litigation arising from or
related to this Agreement shall be the state or federal courts located in Orange
County, State of California, USA. To the extent of any inconsistency between
this English language version and the Spanish language translation of this
Agreement, the Agreement shall be construed in accordance with English.

4.3              Headings. The headings used in this Agreement are for
convenience only, do not form a part of this Agreement, and shall not affect in
any way the meaning or interpretation of this Agreement.

4.4              Counterparts. This Agreement may be executed in one or more
counterparts which when taken together shall constitute one agreement. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.



3

 

 

4.5              Enforcement of Agreement. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provisions hereof be enforced by any other person, firm or entity.

4.6              Amendments and Waivers. Any term of this Agreement may be
amended or waived only with the written consent of the Company and the Holder.

4.7              Successors and Assigns. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties, and any attempts to do so without the consent of the other
parties shall be void and of no effect.

4.8              Entire Agreement. This writing constitutes the entire agreement
and understanding between the parties hereto with respect to the subject matter
contained herein. No party is relying on any representation or statement not
contained in this writing.

4.9              Severability. Whenever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be or become
prohibited or invalid under applicable law, such provision shall be ineffective
to the extent of such prohibition or invalidity without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

(Signature Page Follows)


4

 



IN WITNESS WHEREOF, the Holder and the Company have caused this Cancellation and
Exchange Agreement to be duly executed as of the date first written above.



  THE COMPANY:



CASABLANCA MINING LTD.

 

By: /s/ Trisha Malone

Name: Trisha Malone

Its: CFO



By: /s/ Juan Carlos Camus Villegas

Name: Juan Carlos Camus Villegas



 





5

 

 